DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing device”, “transmission subsystem”, and “transmission subsystem transmits the media data to a network” in Claim 1; “display device” in Claim 2; “computing device”, “transmission subsystem”, and “transmission subsystem transmits the media data to a network” in Claim 14; and “display device” in Claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, 8-10, 12-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2014/0154994 to Mason et al. (“Mason”) and US Patent Application Publication Number 2004/0134281 to Pedrazzini et al. (“Pedrazzini”).

In reference to Claim 1, Mason discloses a communication device, comprising: an interface connector for connecting to a computing device to receive a media data and an external power supply (See Figure 9 ’30 Pin Apple Connector’ and Paragraphs 3-4 and 17); a transmission subsystem, wherein the transmission subsystem transmits the media data to a network (See Figure 9 ‘RF Transceiver’, ‘Video Network Processor’, and ‘Display Port to HDMI Level Translation’ and Paragraphs 3 and 17); a battery power supply (See Figure 9 ‘Rechargeable Internal Battery’); a controller circuit powered by the battery power supply (See Figure 9 ‘Power Controller & Power Switching’ [power controller portion]); and a switch circuit for switchably connecting the battery power supply to the transmission subsystem responsive to a first switch control signal (See Figure 9 ‘Power Controller & Power Switching’ [power switching portion] and Paragraph 17 [a power switch necessarily must receive some sort of control signal for setting the switch state]).  However, Mason does not explicitly disclose a sensor, communicatively coupled to the controller circuit, for detecting a movement of the communication device; and that the first switch control signal is generated based on a motion detection signal generated by the controller circuit responsive to a detection of the movement by the sensor.  Pedrazzini discloses a sensor (See Figure 3 Number 22’’ and Paragraph 25), communicatively coupled to a controller circuit (See Figure 3 Number 34’’) powered by a local battery power supply (See Figure 3 Number 26’’ and Paragraph 2), for detecting a movement (See Paragraphs 25-28) of a communication device (See Figure 1 Number 30, Figure 5 Number 44, Figure 6 Number 50, Figure 7 Number 56, and Paragraphs 35-38); and that a first power control signal (See Figure 3 ‘POR’) is generated (See Paragraph 33) based on a motion detection signal generated by the controller circuit responsive to a detection of the movement by the sensor (See Figure 3 Number 35’’ and Paragraphs 27 and 33).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Mason using the motion sensing wake-up of Pedrazzini, resulting in the invention of Claim 1, in order to yield the predictable result of reducing power consumption when the device is idle while allowing the device to be powered up quickly and readily usable even after the device has been idle for an extended period of time by powering up based on movement of the device (See Paragraphs 3 and 9 of Pedrazzini) while minimizing power consumption during the idle periods (See Paragraphs 7 and 9 of Pedrazzini).

In reference to Claim 2, Mason and Pedrazzini disclose the limitations as applied to Claim 1 above.  Mason further discloses that the transmission subsystem further comprises a processor (See Figure 9 ‘Video Network Processor’ and ‘Display Port to HDMI Level Translation’) and a wireless transceiver (See Figure 9 ‘RF Transceiver’), wherein the processor is further to encode the media data according to an encoding scheme (See Paragraphs 17 and 20), and to cause the wireless transceiver to connect to the network using a wireless transmission interface (See Paragraphs 15, 17, and 21-22), wherein the wireless transceiver is further to transmit the encoded data to a second wireless transceiver through the network (See Figure 10 ‘RF Transceiver’ and Paragraphs 17 and 21) for presentation of the media data on a display device (See Paragraphs 15, 17, and 19).

In reference to Claim 4, Mason and Pedrazzini disclose the limitations as applied to Claim 2 above.  Mason further discloses a power management circuit communicatively coupled to the interface connector, the controller circuit, and the battery power supply, wherein the power management circuit is to: regulate a current supply from the battery power supply to the controller circuit; and responsive to detecting an external power control signal indicating a physical connection of the interface connector with the computing device, provide a charge current from the computing device to the battery power supply (See Paragraph 17).


In reference to Claim 8, Mason and Pedrazzini disclose the limitations as applied to Claim 2 above.  Mason further discloses the interface connector is a universal serial bus (USB) connector (See Figure 9 ’30 Pin Apple Connector’ and Paragraph 20 [connector can be a Samsung USB compliant connector]).  As the loading of a USB driver is necessary for communication via a USB interface, in the combination of Mason and Pedrazzini, a driver for the USB connector will necessarily be loaded when the battery power supply is provided upon detecting motion and issuing the reset signal.

In reference to Claim 9, Mason and Pedrazzini disclose the limitations as applied to Claim 8 above.  Mason further discloses the USB connector comprises a cable and a physical connector (See Figures 1-3).  As identifying a device as a USB device is necessary for communication via a USB interface, in the combination of Mason and Pedrazzini, identifying the communication device as a USB device to the computing device will necessarily occur when the battery power supply is provided upon detecting motion and issuing the reset signal.


In reference to Claim 10, Mason and Pedrazzini disclose the limitations as applied to Claim 9 above.  Pedrazzini further discloses that responsive to receiving the battery power supply, the processor is further to perform initialization of the system from a shutdown state (See Paragraphs 27-28 and 33).  Because the system is initialized from a shutdown state, and because a wireless channel to the receiver hotspot is necessary for wireless communication, in the combination of Mason and Pedrazzini, the processor necessarily establishes a communication channel between the wireless transmission interface and the receiver hotspot in response to receiving the battery power supply upon detection of motion.

In reference to Claim 12, Mason and Pedrazzini disclose the limitations as applied to Claim 2 above.  Mason further discloses that the controller circuit comprises a controller (See Paragraph 17).  Pedrazzini further discloses that the controller circuit comprises a controller (See Figure 3 Numbers 34’’ and 43’’’), and the sensor comprises an accelerometer, and wherein the controller is to configure the accelerometer to generate an interrupt signal responsive to detecting a proper acceleration value equals to or exceeds a threshold value (See Paragraphs 25-27).

In reference to Claim 13, Mason and Pedrazzini disclose the limitations as applied to Claim 12 above.  Pedrazzini further discloses that responsive to receiving the interrupt signal generated by the accelerometer, the controller is to generate the motion detection signal to cause the switch circuit to connect the battery power to the transmission subsystem (See Paragraphs 25-27).


In reference to Claim 14, Mason discloses a method for operating a peripheral device, wherein the peripheral device comprises a USB connector (See Figure 9 ’30 Pin Apple Connector’ and Paragraph 20 [connector can be a Samsung USB compliant connector]) for connecting the peripheral device to a computing device to receive a media data and an external power supply (See Paragraphs 3-4 and 17), a transmission subsystem (See Figure 9 ‘RF Transceiver’, ‘Video Network Processor’, and ‘Display Port to HDMI Level Translation’ and Paragraphs 3 and 17), a battery power supply (See Figure 9 ‘Rechargeable Internal Battery’), a microcontroller unit (MCU) powered by the battery power source (See Figure 9 ‘Power Controller & Power Switching’ [power controller portion]), and a switch circuit coupled between the battery power supply and the transmission subsystem (See Figure 9 ‘Power Controller & Power Switching’ [power switching portion] and Paragraph 17), wherein the transmission subsystem transmits the media data to a wireless network (See Figure 9 ‘RF Transceiver’, ‘Video Network Processor’, and ‘Display Port to HDMI Level Translation’ and Paragraphs 3 and 17), the method comprising: generating, by the MCU, a first switch control signal to cause the switch circuit to connect the battery power supply to the transmission subsystem to power on the transmission subsystem, and causing initialization of the transmission subsystem (See Paragraph 17 [a power switch necessarily must receive some sort of control signal for setting the switch state]).  However, Mason does not explicitly disclose an accelerometer for detecting a movement of the peripheral device, the method comprising: receiving, by the MCU, an interrupt signal generated by the accelerometer indicating a detection of a movement of the peripheral device; and generating, by the MCU based on the interrupt signal, a first switch control signal to cause the switch circuit to connect the battery power supply to the transmission subsystem to power on the transmission subsystem.  Pedrazzini discloses an accelerometer for detecting a movement of a peripheral device (See Figure 3 Number 22’’ and Paragraphs 25-28 and 37-38), an MCU (See Figure 1 Number 34) powered by a local battery power supply (See Figure 3 Number 26’’ and Paragraph 2); and a method comprising: receiving, by the MCU, an interrupt signal generated by the accelerometer indicating a detection of a movement of the peripheral device (See Figure 3 Number 35’’ and Paragraphs 27 and 33); and generating, by the MCU based on the interrupt signal, a first power control signal to cause a switch circuit to connect the battery power supply to a load to power on the load that a first switch control signal (See Figure 3 ‘POR’ and Paragraphs 27 and 33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Mason using the motion sensing wake-up of Pedrazzini, resulting in the invention of Claim 14, in order to yield the predictable result of reducing power consumption when the device is idle while allowing the device to be powered up quickly and readily usable even after the device has been idle for an extended period of time by powering up based on movement of the device (See Paragraphs 3 and 9 of Pedrazzini) while minimizing power consumption during the idle periods (See Paragraphs 7 and 9 of Pedrazzini).

In reference to Claim 15, Mason and Pedrazzini disclose the limitations as applied to Claim 13 above.  Mason further discloses that the transmission subsystem further comprises a processor (See Figure 9 ‘Video Network Processor’ and ‘Display Port to HDMI Level Translation’) and a wireless transceiver (See Figure 9 ‘RF Transceiver’), wherein the processor is further to encode the media data according to an encoding scheme (See Paragraphs 17 and 20), and to cause the wireless transceiver to connect to the network using a wireless transmission interface (See Paragraphs 15, 17, and 21-22), wherein the wireless transceiver is further to transmit the encoded data to a second wireless transceiver through the network (See Figure 10 ‘RF Transceiver’ and Paragraphs 17 and 21) for presentation of the media data on a display device (See Paragraphs 15, 17, and 19).

In reference to Claim 20, Mason and Pedrazzini disclose the limitations as applied to Claim 2 above.  Pedrazzini further discloses that generating, by the MCU based on the interrupt signal, a first switch control signal to cause the switch circuit to connect the battery power supply to the transmission subsystem further comprises: configuring, by the MCU, the accelerometer to generate the interrupt signal responsive to detecting that a proper acceleration value equals to or exceeds a threshold value; and responsive to receiving the interrupt signal generated by the accelerometer, generating, by a microcontroller implemented in the MCU, a motion detection signal to cause generating the first switch control signal (See Paragraphs 25-27).

Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason and Pedrazzini as applied to Claim(s) 2 and 15 above, and further in view of US Patent Application Publication Number 2017/0235535 to Shen (“Shen”).

In reference to Claim 3, Mason and Pedrazzini disclose the limitations as applied to Claim 2 above.  Mason further discloses that the communication device is a dongle for connecting the computing device through the network to the display device (See Figures 1-3 and Paragraph 15), wherein the computing device is one of a personal computer, a tablet computer, or a smart phone (See Paragraph 3).  Mason further discloses that the display device can be any type of display device (See Paragraph 15).  However, Mason and Pedrazzini do not explicitly disclose that the display device is a touch screen.  Shen discloses the use of a touch-screen display device (See Paragraphs 5-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Mason and Pedrazzini using the touch-screen display device of Shen, resulting in the invention of Claim 3, because Mason allows for the use of any type of display device (See Paragraph 15 of Mason), and the simple substitution of the touch-screen display device of Shen as the display device of Mason would have yielded the predictable results of eliminating the need for using a heavy, thick, and long cable when communicating data to the display device (See Paragraph 13 of Mason), and because touch-screen displays are becoming ubiquitous in the modern classroom settings (See Paragraph 5 of Shen).

In reference to Claim 16, Mason and Pedrazzini disclose the limitations as applied to Claim 15 above.  Mason further discloses that the peripheral device is a dongle for connecting the computing device through the network to the display device (See Figures 1-3 and Paragraph 15), wherein the computing device is one of a personal computer, a tablet computer, or a smart phone (See Paragraph 3).  Mason further discloses that the display device can be any type of display device (See Paragraph 15).  However, Mason and Pedrazzini do not explicitly disclose that the display device is a touch screen.  Shen discloses the use of a touch-screen display device (See Paragraphs 5-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Mason and Pedrazzini using the touch-screen display device of Shen, resulting in the invention of Claim 16, because Mason allows for the use of any type of display device (See Paragraph 15 of Mason), and the simple substitution of the touch-screen display device of Shen as the display device of Mason would have yielded the predictable results of eliminating the need for using a heavy, thick, and long cable when communicating data to the display device (See Paragraph 13 of Mason), and because touch-screen displays are becoming ubiquitous in the modern classroom settings (See Paragraph 5 of Shen).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason and Pedrazzini as applied to Claim(s) 2 above, and further in view of US Patent Application Publication Number 2009/0143104 to Loh et al. (“Loh”).

In reference to Claim 11, Mason and Pedrazzini disclose the limitations as applied to Claim 2 above.  Mason further discloses that the processor is to: cause the wireless transceiver through the wireless transmission interface to transmit the encoded media data to the wireless network (See Paragraphs 17 and 21).  Mason and Pedrazzini do not explicitly disclose that the transmission subsystem further comprises an actuator, and wherein the processor is to: receive an indication of activating the actuator by a user.  Loh discloses a transmission subsystem that comprises an actuator, and wherein a processor is to: receive an indication of activating the actuator by a user; and cause a wireless transceiver through a wireless transmission interface to transmit encoded media data to a wireless network (See Paragraphs 48 and 64-66).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Mason and Pedrazzini using the wireless device actuator of Loh, resulting in the invention of Claim 11, in order to yield the predictable result of allowing for both manual and automatic powering on, establishment of a wireless channel, and communication via the wireless channel (See Paragraph 64 of Loh).

Allowable Subject Matter

Claim(s) 5-7 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose, either alone or in combination, all of the claimed limitations in the combinations as claimed in Claims 5-7 and 17-19.  The most relevant prior art are those references cited in the above rejections.  Although detecting whether a connector is plugged into or removed from a computing device is generally known in the art, the prior art fails to disclose a test circuit, communicatively coupled to the controller circuit, for detecting whether the interface connector is plugged into the computing device, wherein responsive to detecting a plug-in of the interface connector with the computing device, the test circuit is to generate an external power control signal indicating a physical connection, and responsive to detecting an unplug of the interface connector from the computing device, the test circuit is to generate the external power control signal indicating lack of the physical connection, and wherein the controller circuit further comprises a controller to generate the motion detection signal responsive to detecting the motion by the sensor, and an AND logic circuit having a first input pin to receive the external power control signal, a second input pin to receive the motion detection signal, and an output pin to provide the first switch control signal; and a voltage divider circuit that, responsive to plugging the interface connector into the computing device, provides a first voltage signal to the controller circuit and a second voltage signal to the processor, wherein the first voltage signal and the second voltage signal both indicate the physical connection to the computing device, and that, responsive to unplugging the interface connector from the computing device, provides the first voltage signal to the controller circuit and the second voltage signal to the processor, wherein the first voltage signal and the second voltage signal both indicate lack of the physical connection to the computing device, as recited in Claim 5, and wherein the peripheral device further comprises a test circuit, communicatively coupled to the MCU, wherein responsive to detecting a plug-in of the interface connector with the computing device, the test circuit is to generate an external power control signal indicating a physical connection, and responsive to detecting an unplug of the interface connector from the computing device, the test circuit is to generate the external power control signal indicating lack of the physical connection, wherein the MCU comprises a microcontroller and an AND logic circuit, the AND logic circuit having a first input pin coupled to the test circuit, a second input pin coupled to the microcontroller, and an output pin to provide the first switch control signal; and a voltage divider circuit that, responsive to plugging the interface connector into the computing device, provides a first voltage signal to the MCU and a second voltage signal to the processor, wherein the first voltage signal and the second voltage signal both indicate the physical connection to the computing device, and that, responsive to unplugging the interface connector from the computing device, provides the first voltage signal to the MCU and the second voltage signal to the processor, wherein the first voltage signal and the second voltage signal both indicate lack of the physical connection to the computing device, as recited in Claim 17.  Furthermore, such features would not have been obvious to one of ordinary skill in the art.  The dependent claims are allowable for at least the same reasons as their parent claims.

Response to Arguments

Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive.

Applicant has argued that the computing device, transmission subsystem, and display device are not generic placeholders because they refer to structural elements known in the art (See Page 11).  In response, the Examiner notes that Applicant has provided no evidence that such terms are necessarily structural terms.  The aforementioned claim limitations meet the three-prong test for invocation of 35 USC §112(f), as they recite a generic placeholder (“device”/”subsystem”), functional language modifying the generic placeholder (“computing”/”transmission”/”display”/”transmits the media data to a network”], and they do not recite any structure for performing the function.  It is further noted that the terms “device” and “system” have been previously found to be terms that may invoke 35 USC §112(f) (See MPEP 2181(I)(A)).  

Applicant has argued that Mason is silent as to how to control the power controller and power switch, and thus does not teach a switch circuit for switchably connecting the battery power supply to the transmission system responsive to a first switch control signal that is generated based on a motion detection signal generated by the controller circuit responsive to a detection of the mo0vement by the sensor, and that the POR signal of Pedrazzini is not a switch control signal (See Pages 12-13).  In response, the Examiner notes that one of ordinary skill in the art would recognize that any electronic switch, including power switches such as the one of Mason, requires a control signal of some sort to control the state of the switch, as evidenced by “Basics of Power Switches”, Texas Instruments Incorporated Application Report SLVA927A, by Arthur Huang et al.  Furthermore, Pedrazzini discloses a sensor (See Figure 3 Number 22’’ and Paragraph 25), communicatively coupled to a controller circuit (See Figure 1 Number 34) powered by a local battery power supply (See Figure 3 Number 26’’ and Paragraph 2), for detecting a movement (See Paragraphs 25-28) of a communication device (See Figure 1 Number 30, Figure 5 Number 44, Figure 6 Number 50, Figure 7 Number 56, and Paragraphs 35-38); and that a first power control signal (See Figure 3 ‘POR’) is generated (See Paragraph 33) based on a motion detection signal generated by the controller circuit responsive to a detection of the movement by the sensor (See Figure 3 Number 35’’ and Paragraphs 27 and 33).  Thus, in the combination, the POR signal of Pedrazzini, which controls the application of power to an electronic device, functions to control the switch of Mason to apply power to the transmission subsystem.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186